Order, Supreme Court, New York County (Rena K. Uviller, J.), entered on or about October 18, 2006, which denied defendant’s motion for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643), unanimously affirmed.
The court properly determined that defendant was ineligible for resentencing, given the date of her eligibility for parole, which reflects merit time and good behavior allowances (see Correction Law § 851 [2], [2-b]; People v Barber, 46 AD3d 359 [2007]). Concur—Mazzarelli, J.P, Andrias, Gonzalez and Acosta, JJ.